Name: Commission Regulation (EEC) No 2981/82 of 8 November 1982 re-establishing the levying of customs duties applicable to third countries on certain products originating in Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/8 Official Journal of the European Communities 10 . 11 . 82 COMMISSION REGULATION (EEC) No 2981 /82 of 8 November 1982 re-establishing the levying of customs duties applicable to third countries on certain products originating in Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden ('), and in particular Protocol 1 thereto , Having regard to Council Regulation (EEC) No 3738/81 of 7 December 1981 establishing ceilings and Community supervision for imports of certain products originating in Sweden (2), and in particular Article 1 thereof, Whereas Article 3 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 ( 1 ) to (3) are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : CCT heading No Description Ceiling(tonnes) 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechanical wood pulp  Printing paper and writing paper, containing more than 5 % of mechanical wood pulp 39 404 173 525 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 g or more per m2 : ,  Coated printing or writing paper / 53 102 ex D. Other : j  Coated printing or writing paper / (') OJ No L 300 , 31 . 12 . 1972, p . 96 . ( 2) OJ No L 376, 30 . ) 2 . 1981 , p . 15 . 10 . 11 . 82 Official Journal of the European Communities No L 314/9 CCT heading No Description Ceiling(tonnes) 48.07 (cont'd) ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2 : j  Other, excluding coated printing or writing paper &gt; 142 654 ex. D. Other :  Other, excluding coated printing or writing paper 48.15 Other paper and paperboard, cut to size or shape : B. Other 16 108 Whereas imports into the Community of those products, originating in Sweden, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : Article 1 From 13 November to 31 December 1982, the levying of customs duties applicable to third countries shall be re-established imports into the Community of the following products : CCT heading Description Origin No 48.01 Paper and paperboard (including cellulose wadding), in rolls or Sweden sheets : ex F. Other :  Bible paper, manifold (thin typing) paper ; printing paper and writing paper, containing not more than 5 % of mechanical wood pulp  Printing paper and writing paper, containing more than 5 % of mechanical wood pulp 48.07 Paper and paperboard, impregnated, coated , surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2 :  Coated printing or writing paper ex D. Other :  Coated printing or writing paper | No L 314/ 10 Official Journal of the European Communities 10 . 11 . 82 CCT heading No Description Origin 48.07 (cont'd) ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials , weighing 160 g or more per m2 :  Other, excluding coated printing or writing paper ex. D. Other :  Other, excluding coated printing or writing paper Sweden 48.15 Other paper and paperboard, cut to size or shape : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1982 . For the Commission Karl-Heinz NARJES Member of the Commission